Exhibit LML PATENT CORP. FILES PATENT INFRINGEMENT SUIT AGAINST SIX DEFENDANTS VANCOUVER, BC, June 5,2009 — LML Patent Corp. (“LML”), a wholly-owned indirect subsidiary of LML Payment Systems Inc. (the “Corporation”) (NASDAQ: LMLP) filed suit in the U.S. District Court for the Eastern District of Texas against National Bank of Daingerfield, PlainsCapital Bank, Southside Bank, First Bank, The American National Bank of Texas and American Bank of Texas who provide equipment, systems and services that convert paper checks into electronic transactions. In the suit, LML alleges that the defendants infringe U.S. Patent No.
